DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
On March 14, 2019, a Restriction Requirement was made by Examiner J. Kenyon where the following groups/inventions were made:
Group I, claims 1-18 drawn to compounds and compositions of Formula (I).
Group II, claims 19 and 23 drawn to a method of use of the Group I compounds. 
The restriction requirement dated March 14, 2019 was based on amended claim set dated 8/14/2018.  Election of Group I was made without traverse in the reply filed on September 16, 2019.  This restriction was been made final.
Examiner John Mabry has acquired the prosecution of the instant application.  Examiner Mabry will examine the entire scope of Group I (as originally restricted – amended claim set dated 8/14/2018) in the amended claim set dated June 29, 2020.  Group I consists of claims 1-18.  Group II, method of use, claims 19 and 23 are drawn to non-elected subject matter.

Priority

    PNG
    media_image1.png
    73
    395
    media_image1.png
    Greyscale


Response to Arguments
Rejections in Non-Final Office Action dated December 30, 2019 by Examiner J. Kenyon have been withdrawn.  Examiner John Mabry will examine the most recent claim set dated June 29, 2020 based upon the scope of Group I as aforementioned.

Status of the Claims
Claims 1-4, 8 and 18 are rejected.
Claims 1, 5-7 and 9-17 are objected.
Claims 19 and 23 are drawn to non-elected subject matter

New Grounds of Objection/Rejection
Claim Objections
(1)	Claim 1 is objected to because of the following.  Claim 1 was amended by insertion of specie below:

    PNG
    media_image2.png
    128
    292
    media_image2.png
    Greyscale

This specie falls outside of the scope of compounds of formula (I).  The portion of the specie highlighted above refers to R4 of formula (I).  The definition of R4 allows for this variable to be alkylheterocyclyl optionally substituted by R5.  According to the specie above, R5 would be dihalo substituted aryl wherein halo = Cl and aryl = phenyl.
In claim 1, R5 is define as the following:

    PNG
    media_image3.png
    99
    567
    media_image3.png
    Greyscale

The specie inserted into claim 1 does not allow for this type of substitution.  Additionally, this specie falls outside the scope of the restriction requirement agreed upon without traverse.  Appropriate correction is required.

(2)	Claims 9 and 17 are objected to because of the following.  Many species of claim 9 do not fall within the scope of the elected group I.  This group was elected without traverse – see details above in Election/Restriction section.

(3)	Claims 5-7 are objected to as being dependent upon a rejected base claim 4.  

(4)	Claims 10-16 are objected to as being dependent upon a rejected base claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1)	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renouard (Tetrahedron 2001, 57, 8145-8150).
0 alkyl-R7 wherein R7=H, R3 and R4 and the carbon atoms to which they are attached form a 6-membered unsaturated ring system which form a benzo ring, R1=COOR6 wherein R6=alkyl and m=1 and R5=substituted heterocyclycl (see compound 4 on page 8146).

    PNG
    media_image4.png
    173
    204
    media_image4.png
    Greyscale

(2)	Claims 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al (European Journal of Inorganic Chemistry 2002, 3101-3110).
Muller et al discloses compounds of Formula I where R2=C1 alkyl-R7 wherein R7=H, R3 and R4 and the carbon atoms to which they are attached form a 6-membered unsaturated ring system which form a benzo ring, R1=COOR6 wherein R6=H, alkyl and m=1 and R5=substituted heterocyclycl (see compounds 5, 6 and L12 on page 3102).

    PNG
    media_image5.png
    343
    387
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    341
    372
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    367
    478
    media_image7.png
    Greyscale


(3)	Claims 1, 2, 3, 4, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermonden et al (Tetradhedron 2003, 59, 5039-5045).
Vermonden et al discloses compounds of Formula I where R2=C1 alkyl-R7 wherein R7=H, R3 and R4 =H, R1=COOR6 wherein R6=H, alkyl and m=1 and R5=substituted heterocyclycl (see compounds 15a, 16 and 15c on page 5041).

    PNG
    media_image8.png
    348
    343
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    353
    397
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    351
    1069
    media_image10.png
    Greyscale


(4)	Claims 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/150416 (PTO-1449).
WO ‘416 discloses compounds of Formula I where R2=C0 alkyl-R7 wherein R7=H, R3 and R4 and the carbon atoms to which they are attached form a 6-membered unsaturated ring system which form a pyrido ring, R1=COOR6 wherein R6=H, alkyl and m=1 and R5=alkoxy, alkyl (see examples 96 on page 152, example 105 on page 156 and example 126 on page 174).

    PNG
    media_image11.png
    214
    545
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    528
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    212
    497
    media_image13.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JOHN MABRY/
Primary Examiner
Art Unit 1625